Order entered June 26, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00696-CV

                               PAULA WICKLIFFE, Appellant

                                                V.

                                CHARLES TOOLEY, Appellee

                           On Appeal from the Probate Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. PR-14-04150-1

                                            ORDER
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       Before the Court is appellant’s June 17, 2015 motion to review supersedeas bond. In the

motion, appellant requests a temporary stay while the motion is pending.          We GRANT

appellant’s request for a temporary stay as follows. We STAY the trial court’s May 12, 2015

order setting supersedeas bond until further order of this Court.

       On the Court’s own motion, we ORDER appellant to file, by JULY 6, 2015, the

reporter’s record from the hearing on the motion to set the bond.

                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE